Case 1:19-cv-00489-SRW Document 4 Filed 07/24/19 Page 1of8

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF ALABAMA
SOUTHER DIVISION
KELLY SEED COMPANY, LLC )

Plaintiff,
VS. 1:19-cv-489-SRW
FCCI INSURANCE COMPANY, '
Defendant.
| )

MOTION TO REMAND

Comes now the Plaintiff and hereby moves the Court for an Order
remanding this case back to the Circuit Court of Geneva County, Alabama, from
which is was removed on the following grounds:

1. | Defendant FCCI Insurance Company removed this case from the
Circuit Court of Geneva County, Alabama based upon alleged “diversity
jurisdiction” pursuant to 28 U.S.C. § 1332. The statutes governing removal are to
be strictly construed against removal and in favor of state court jurisdiction. See
Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100 (1941); see also Burns v.
Windsor Ins. Co., 31 F. 3d 1092 (11" Cir. 1994). Plaintiff's allegations must be
evaluated most favorably to the Plaintiff, and all uncertainty or contested facts

must be resolved in favor of the Plaintiff. See Pacheco de Perez v. AT&T,139 F.

3d 1368 at 1373 (11" Cir. 1998); see also Laughlin v. Prudential Ins. Co., 882 F.
Case 1:19-cv-00489-SRW Document 4 Filed 07/24/19 Page 2 of 8

2d 187, 190 (5™ Cir. 1989); Bobby Jones Garden Apartments v. Suleski, 391 F. 2d
172 (5"" Cir. 1968); Sullivan v. First Affiliated Securities, 813 F.2d 1368 (9th Cir.
1987); Shamrock Oil & Gas Corp. v. Sheets, 331 U.S. 100, 61 S. CT. 868 (1941);
Butler v. Polk, 592 F.2d 1293, 1296 (5th Cir. 1979); Paxton v. Weaver, 553 F.2d 936
(Sth Cir. 1977). The party invoking the removal jurisdiction of a federal court
bears the burden of establishing federal jurisdiction by a preponderance of the
evidence. See Pacheco de Perez v. AT&T, 139 F. 3d 1368 at 1373 (11™ Cir.
1998)(emphasis added); see also Laughlin v. Prudential Ins. Co., 882 F. 2d 187,
190 (5" Cir. 1989).

2. To satisfy its burden of proof as to the amount in controversy prong of
diversity jurisdiction, Defendant FCCI simply stated in its Notice of Removal that
the amount in controversy jurisdictional threshold of $75,000.00 has been met
because the subject 2015 Rogator 900 in question is insured for $292,000 under the
insurance policy. The Plaintiff's Complaint, however, makes it clear that the
Plaintiff is not claiming that FCCI owes it $292,000.00 at this time because
causation for the loss has not yet been properly determined. Plaintiff's Complaint
in paragraph 8 states that Defendant FCCI, “instead of paying to have the
Plaintiffs claim properly investigated, the Defendant shifted the burden over to the
Plaintiff to pay for the necessary testing to properly determine the cause of the

loss.” (Exhibit “A”, paragraph 8). It goes on the state “[i]n so doing, the
Case 1:19-cv-00489-SRW Document 4 Filed 07/24/19 Page 3 of 8

Defendant breached its insurance contract with the Plaintiff.” Id. In other words,
the amount in controversy is not the $292,000.00 as claimed by the Defendant, but
is instead the amount that it would cost to have the Rogator 900 properly tested to
properly determine the cause of the loss. Again, it is the party invoking the
removal jurisdiction of a federal court that bears the burden of establishing federal

Jurisdiction by a preponderance of the evidence. Mustafa _v. Market Street

 

Mortgage Corp., 840 F.Supp.2™ 1287, 1291 (M.D. Ala. 2012); Arrington v. State
Farm Fire & Cas. Co., Docket No. 2:14-cv-2090-CSC at *6 (M.D. Ala. 2014);
Benton v. State Farm Fire & Cas. Co., Docket No. 2:14-cv-77-CSC at *4-5 (M.D.
Ala. 2014) and Dean v. Sears Roebuck & Co., Docket No. CA-13-00487-C at *6
(S.D. Ala. 2014)(noting that attempting to place a value on a claim for punitive
damages would require the court to engage in “pure speculation”). The amount in
controversy in this case between the Plaintiff and Defendant FCCI is less than
$75,000.00, which is the jurisdictional limit of this Court pursuant to 28 U.S.C. §
1332.

WHEREFORE, Plaintiff prays the Court for an Order remanding this action

back to the Circuit Court of Geneva County, Alabama, from which it was

improperly removed.
Case 1:19-cv-00489-SRW Document 4 Filed 07/24/19 Page 4of 8

/s/Christopher E. Sanspree
CHRISTOPHER E. SANSPREE (SAN048)
Attorney for Plaintiff

603 Martha Street

Montgomery, Alabama 36104

(334) 262-1001

(334) 262-1002 facsimile

chris.sanspree(@sanspreelaw.com

 

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing has filed with the
Clerk of the Court using the CMF e-filing system which will electronically send
notification to all counsel of record on this the 24th day of July 2019.

/s/Christopher E. Sanspree
OF COUNSEL
Case 1:19-cv-00489-SRW Document 4 Filed 07/24/19 Page 5of8

EXHIBIT “A”
:19-cv- 9-SRW DOCGHWANED Filed 07/24/19 Page 6 of 8
wate ae ff, ELECTRONICALLY FILED
i 6/6/2019 2:33 PM
34-CV-2019-900076,00
CIRCUIT COURT OF
GENEVA COUNTY, ALABAMA
GALE LAYE, CLERK

IN THE CIRCUIT COURT FOR GENEVA COUNTY, ALABAMA

 

KELLY SEED COMPANY, LLC,

Plaintiff,

CV-2019-
vs.

FCCI INSURANCE COMPANY;

and Fictitious Defendants

“A”, “B”, “C”, “D”, “E”, and “F”, whether
singular or plural, are those other
persons, corporations, firms or other
entities whose wrongful conduct caused
or contributed to cause the injuries and
damages to Plaintiffs, all of whose true
and correct names are unknown to
Plaintiffs at this time, but will be
substituted by amendment when
ascertained,

Net ee Nee Nee ee ee ee ee ee ee ee et et ee ee ee ee Ne

Defendants.

COMPLAINT
Statement of the Parties

a Plaintiff Kelly Seed Company, Inc., is a domestic corporation doing
business in Geneva County, Alabama.

2. Defendant FCCI Insurance Company (hereinafter referred to as “FCCI”) is
a foreign corporation doing business by agent in Geneva County, Alabama.

3. Fictitious Defendants "A", "B", “C”, “D”, “E” and "F", whether singular
or plural, are those other persons, firms, corporations, or other entities whose wrongful
conduct caused or contributed to cause the injuries and damages to Plaintiff, all of whose

true and correct names are unknown to Plaintiff at this time, but will be substituted by

amendment when ascertained.

 
Case 1:19-cv-00489-SRW DOCETAEL? Filed 07/24/19 Page 7 of 8

STATEMENT OF THE FACTS

 

4, At all times material hereto, Plaintiff had and maintained an insurance
contract with Defendant FCCI insuring Plaintiff's farm equipment and other personal
property (among other things) against covered losses and damages.

4, On or about March 21, 2019, Plaintiff's Rogator RG900 was damaged and
Plaintiff filed a timely claim for benefits with Defendant FCCI to have said Rogator
RG900 inspected so that a proper determination could be made regarding coverage for
the loss by Defendant FCCI.

6. On or about April 2, 2019, Defendant FCCI had an engineer by the name
of John Leffler out of Brandon, Florida inspect the damage to the Rogator RG900 for a
determination as to causation of the loss. On or about April 10, 2019, John Leffler
provided FCCI with a report that specifically stated “/t/hough the points of failure on
each frame rail were weak points per normal mechanical engineering principles,

significant further research and analysis would be necessary in order to determine if the

comparative strength of those failure points would be inadequate for normal use in a
generally uncorroded state.” (See Report, pg. 2, attached hereto as Exhibit
“A”)(emphasis added).

hh Defendant FCCI subsequently denied the Plaintiff's claim by stating that
the frame rails were weak points that failed from corrosion, even though the April 10.
2019, report of John Leffler stated that significant further research and analysis would be
necessary in order to make the determination that FCCI made, (See Report, pg. 2,

attached hereto as Exhibit “A”). Plaintiff's requested that further testing be done by
Case 1:19-cv-00489-SRW De@@GHie#

 

1 Filed 07/24/19 Page 8 of 8

FCCI to see if the frame rails did in fact have a week point that failed because of

corrosion.

8. However, instead of paying to have additional testing done on the frame
tails of the Rogator RG900 as stated was needed by Jeff Leffler on April 10, 2019, and as
requested by the Plaintiff, Defendant FCCI simply had Jeff Leffler send another letter
dated May 28, 2019, explaining away his previous statements contained within in his
April 10, 2019, report. (See Exhibit “B”). In other words, instead of paying to have the
Plaintiff's claim properly investigated, the Defendant shifted the burden over to the
Plaintiff to pay for the necessary testing to properly determine the cause of the loss. In so
doing, the Defendant breached its insurance contract with the Plaintiff.

WHEREFORE, Plaintiff demands judgment against Defendant FCCI in such an

amount of compensatory damages as a jury deems reasonable and may award, plus costs.

JURY DEMAND

PLAINTIFF HEREBY DEMANDS TRIAL BY JURY
ON ALL ISSUES OF THIS CAUSE.

{s/Christopher E. Sanspree
CHRISTOPHER E. SANSPREE (SAN048)
Attorney for Plaintiff
603 Martha Street

Montgomery, Alabama 36104
(334) 262-1001

(334) 262-1002 facsimile
chris.sanspree(@sanspreelaw.com
